Millennium Holdings LLC v Glidden Co. (2014 NY Slip Op 06772)
Millennium Holdings LLC v Glidden Co.
2014 NY Slip Op 06772
Decided on October 7, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 7, 2014Sweeny, J.P., Renwick, Andrias, Moskowitz, Manzanet-Daniels, JJ.


600920/08 -13121 13120 13119 13118 13117

[*1] Millennium Holdings LLC, Plaintiff, The Northern Assurance Company of America, Plaintiff-Appellant, Certain Underwriters at Lloyd's, et al., Intervenor Plaintiff-Appellants,
vThe Glidden Company, now known as Akzo Nobel Paints, et al., Defendants-Respondents.
Zuckerman Spaeder LLP, Washington, D.C. (Jason M. Knott of the
bar of the District of Columbia, admitted pro hac vice, of
counsel), for appellants.
Debevoise & Plimpton LLP, New York (Maura K. Monaghan and James Amler of counsel), for respondents.
An appeal having been taken to this Court by the above-named appellant from orders of the Supreme Court, New York County (Shirley Werner Kornreich, J.), entered November 26, 2013,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon,
It is unanimously ordered that the orders so appealed from be and the same are hereby affirmed for the reasons stated by Kornreich, J.
ENTERED: OCTOBER 7, 2014
CLERK